Citation Nr: 1730967	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-23 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a left hand rash.    

3.  Entitlement to service connection for right hand arthritis.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to July 1987.  He also served in the Navy Reserve following active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2015, the Board remanded the issues on appeal for additional development and adjudicative action.  The case is again before the Board for appellate review.  

The record consists of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since issuance of a Supplemental Statement of the Case (SSOC) dated in February 2017.

In August 2009, the Veteran requested a videoconference hearing before the Board.  The record indicates that he did not appear for a hearing scheduled in December 2014.    

The issue of service connection for right hand arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have hearing loss disability under VA guidelines.  

2.  The Veteran does not have a diagnosed skin rash on the left hand.  



CONCLUSIONS OF LAW

1.  Chronic hearing loss was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  A chronic left hand skin rash was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran nor his representative has alleged error with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period.  

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Merits of the Service Connection Claim

The Veteran claims that he incurred bilateral hearing loss disability and a left hand skin disability during service.       
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disorders such as neurological disability and scleroderma are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, a service connection finding is unwarranted because the evidence does not satisfy the first Shedden element - i.e., the evidence does not indicate the existence of a present bilateral hearing loss disability or a present left hand skin disability.  
With regard to hearing loss:  Under VA guidelines, hearing loss will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In this case, the evidence demonstrates no disability under 38 C.F.R. § 3.385.  Pursuant to the Board's May 2015 remand, the Veteran underwent VA audiological testing in January 2016.  In the report, the examiner detailed that audiological examination did not indicate an auditory threshold of 40 decibels in a frequency between 500 and 4000 Hz, did not indicate auditory thresholds of at least 26 decibels in at least three of the frequencies between 500 and 4000 Hz, and did not indicate speech recognition less than 94 percent in either ear.  In fact, the January 2016 VA examiner noted all thresholds in the relevant frequencies to be below 26 decibels, and noted 100 percent speech recognition in the right ear and 98 percent speech recognition in the left ear.  In sum, the examiner found the Veteran with normal hearing in each ear.  38 C.F.R. § 3.385.  Further, none of the other medical evidence of record notes findings that would satisfy the criteria noted under 38 C.F.R. § 3.385. 

The Board does not ignore that the Veteran was likely exposed to acoustic trauma while serving on United States Navy Sea, Air, Land (SEAL) teams.  In the absence of a disability, however, compensation may not be awarded.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, a service connection finding for hearing loss disability is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

Similarly, the evidence indicates that the Veteran does not have a left hand skin rash.  A review of the medical evidence of record does not reveal such a diagnosis.  The Veteran's assertion that he had such a problem during service is credible.  As a layperson, he is competent to report observable matters such as skin itchiness, blemishes, and irritation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the absence of evidence of left hand skin disability since the claim to service connection in May 2007 indicates that the in-service skin problem did not amount to a chronic skin disability.  Indeed, private and VA treatment records dated during the appeal period indicate normal skin, as does a January 2008 VA compensation examination report.  Compensation may not be awarded to the Veteran in the absence of disability.  Again, in the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer, supra.  In reaching this conclusion, we use the definition of disability as noted in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (a disability is an inability to pursue an occupation because of physical or mental impairment).  Accordingly, a service connection finding for a left hand skin disorder is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

As the preponderance of the evidence is against the claims to service connection, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss disability is denied.    

Service connection for a left hand rash is denied.      


REMAND

The Board requested in its May 2015 remand that following evidentiary development, the claims on appeal be readjudicated in a SSOC.  The most recent SSOC of record is dated in February 2017 and does not address the service connection claim for right hand arthritis.  A remand is therefore warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

The service connection claim for right hand arthritis should be readjudicated.  All evidence received since the July 2014 SSOC should be considered.  If the benefit sought remains denied, the Veteran and his representative should be provided with another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


